


AMENDMENT NO. 1 TO
LOAN AND SERVICING AGREEMENT
This AMENDMENT NO. 1 TO LOAN AND SERVICING AGREEMENT, effective as of August 31,
2012 (this “Amendment”), is executed by and among DT WAREHOUSE, LLC, a Delaware
limited liability company (together with its successors and assigns, the
“Borrower”), DT CREDIT COMPANY, LLC, an Arizona limited liability company, as
servicer (in such capacity, the “Servicer”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Backup Servicer, Paying Agent
and Securities Intermediary, DEUTSCHE BANK TRUST COMPANY AMERICAS, as a
Committed Lender, DEUTSCHE BANK AG, NEW YORK BRANCH, as Program Agent for the
Conduit Lenders and the Committed Lenders and as a Managing Agent. Capitalized
terms used, but not otherwise defined herein, shall have the meanings ascribed
thereto in the “Loan and Servicing Agreement” (defined below).
WITNESSETH:
WHEREAS, the Borrower, the Servicer, the Program Agent, the Backup Servicer, the
Securities Intermediary, the Paying Agent, the Conduit Lenders party thereto,
and the Committed Lenders party thereto are parties to that certain Loan and
Servicing Agreement dated as of December 28, 2011 (the “Loan and Servicing
Agreement”);
WHEREAS, as provided herein, the parties hereto have agreed to amend certain
provisions of the Loan and Servicing Agreement as described below;
NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
SECTION 1.Amendment to the Loan and Servicing Agreement. Effective as of the
date hereof, and subject to the satisfaction of the conditions precedent and
subsequent set forth in Section 2 hereof, the Loan and Servicing Agreement is
hereby amended as follows:
1.1 The following definitions of “60+ Delinquency Measurement Contract”, “60+
Delinquency Measurement Ratio (Managed Portfolio Contracts)” and “Rolling
Average 60+ Delinquency Ratio (Managed Portfolio Contracts)” are hereby added to
Section 1.01 of the Loan and Servicing Agreement in appropriate alphabetical
order therein:
“60+ Delinquency Measurement Contract” means, as of any date of determination, a
Contract, other than a Charged-Off Contract, as to which all or any portion of
any Scheduled Payment in excess of 10.00% of such Scheduled Payment is due and
unpaid for more than 60 days but less than 121 days.
“60+ Delinquency Measurement Ratio (Managed Portfolio Contract)” means, as of
any Measurement Date, with respect to the Managed Portfolio Contracts, the
quotient (expressed as a percentage) of (a) the Principal Balance of all of the
Managed Portfolio Contracts which are 60+ Delinquency Measurement Contracts as
of such Measurement Date, divided by (b) the aggregate Principal Balance of all
Managed Portfolio Contracts as of such Measurement Date.
“Rolling Average 60+ Delinquency Ratio (Managed Portfolio Contracts)” means, as
of any Measurement Date with respect to the 60+ Delinquency Measurement
Contracts, the average of the 60+ Delinquency Measurement Ratios (Managed
Portfolio Contract) for the DT Entities On A Consolidated Basis for the three
(3) consecutive Accounting Periods most recently ended.




--------------------------------------------------------------------------------




1.2 The definition of Delinquency Measurement Ratio set forth in Section 1.01 of
the Loan and Servicing Agreement is hereby amended and restated as follows:
“Delinquency Measurement Ratio” means, as of any Measurement Date, with respect
to the Pledged Contracts, the quotient (expressed as a percentage) of (a) the
Principal Balance of the Pledged Contracts which are Delinquency Measurement
Contracts as of such Measurement Date, divided by (b) the aggregate Principal
Balance of all Pledged Contracts as of such Measurement Date.
1.3 The definition of “Level One Trigger Event” set forth in Section 1.01 of the
Loan and Servicing Agreement is hereby amended and restated as follows:
“Level One Trigger Event” means, as of any date of determination, the occurrence
of any of the following:
(a)    the Rolling Average Delinquency Ratio (Pledged Contracts) for the
Accounting Period immediately preceding such date shall exceed the percentage
set forth for such Accounting Period in the table below;
Accounting Period
Rolling Average Delinquency Ratio (Pledged Contracts)
January
13.05%
February
11.84%
March
9.95%
April
8.50%
May
8.71%
June
9.64%
July
10.79%
August
11.74%
September
12.43%
October
12.65%
November
12.70%
December
13.00%



(b)    the Rolling Average 60+ Delinquency Ratio (Managed Portfolio Contracts)
for the Accounting Period immediately preceding such date shall exceed the
percentage set forth for such Accounting Period in the table below; or




--------------------------------------------------------------------------------




Accounting Period
Rolling Average 60+ Delinquency Ratio (Managed Portfolio Contracts)
January
5.35%
February
5.35%
March
5.35%
April
4.35%
May
4.35%
June
4.35%
July
5.35%
August
5.35%
September
5.35%
October
5.35%
November
5.35%
December
5.35%



(c)    the Rolling Average Charged-Off Losses Ratio (Managed Portfolio
Contracts) for the Accounting Period immediately preceding such date shall
exceed the percentage set forth for such Accounting Period in the table below;
or
Accounting Period
Rolling Average Charged-Off Losses Ratio (Managed Portfolio Contracts)
January
3.16%
February
3.09%
March
2.88%
April
2.47%
May
2.22%
June
2.13%
July
2.35%
August
2.62%
September
2.89%
October
3.07%
November
3.12%
December
3.15%



(d)    the Rolling Average Charged-Off Losses Ratio (Pledged Contracts) for the
Account Period immediately preceding such date shall exceed the percentage set
forth for such Accounting Period in the table below; or




--------------------------------------------------------------------------------




Accounting Period
Rolling Average Charged-Off Losses Ratio (Pledged Contracts)
January
3.16%
February
3.09%
March
2.88%
April
2.47%
May
2.22%
June
2.13%
July
2.35%
August
2.62%
September
2.89%
October
3.07%
November
3.12%
December
3.15%



(e)    the average of the Excess Spread Ratios for the three Accounting Periods
immediately preceding such date shall be less than 6.00%.
1.4 The definition of “Level Two Trigger Event” set forth in Section 1.01 of the
Loan and Servicing Agreement is hereby amended and restated as follows:
“Level Two Trigger Event” means, as of any date of determination, the occurrence
of any of the following:
(a)    the Rolling Average Delinquency Ratio (Pledged Contracts) for the
Accounting Period immediately preceding such date shall exceed the percentage
set forth for such Accounting Period in the table below;
Accounting Period
Rolling Average Delinquency Ratio (Pledged Contracts)
January
14.30%
February
13.09%
March
11.19%
April
9.75%
May
9.96%
June
10.89%
July
12.04%
August
12.99%
September
13.68%
October
13.90%
November
13.95%
December
14.25%



(b)    the Rolling Average 60+ Delinquency Ratio (Managed Portfolio Contracts)
for the Accounting Period immediately preceding such date shall exceed the
percentage set forth for such Accounting Period in the table below; or




--------------------------------------------------------------------------------




Accounting Period
Rolling Average 60+ Delinquency Ratio (Managed Portfolio Contracts)
January
6.25%
February
6.25%
March
6.25%
April
5.25%
May
5.25%
June
5.25%
July
6.25%
August
6.25%
September
6.25%
October
6.25%
November
6.25%
December
6.25%



(c)    the Rolling Average Charged-Off Losses Ratio (Managed Portfolio
Contracts) for the Accounting Period immediately preceding such date shall
exceed the percentage set forth for such Accounting Period in the table below;
or


Accounting Period
Rolling Average Charged-Off Losses Ratio (Managed Portfolio Contracts)
January
3.57%
February
3.50%
March
3.28%
April
2.88%
May
2.62%
June
2.53%
July
2.75%
August
3.02%
September
3.29%
October
3.47%
November
3.52%
December
3.55%



(d)    the Rolling Average Charged-Off Losses Ratio (Pledged Contracts) for the
Accounting Period immediately preceding such date shall exceed the percentage
set forth for such Accounting Period in the table below.






--------------------------------------------------------------------------------




Accounting Period
Rolling Average Charged-Off Losses Ratio (Pledged Contracts)
January
3.57%
February
3.50%
March
3.28%
April
2.88%
May
2.62%
June
2.53%
July
2.75%
August
3.02%
September
3.29%
October
3.47%
November
3.52%
December
3.55%



1.5 The definition of “Level Three Trigger Event” set forth in Section 1.01 of
the Loan and Servicing Agreement is hereby amended and restated as follows:


“Level Three Trigger Event” means, as of any date of determination, the
occurrence of any of the following:
(a)    the Rolling Average 60+ Delinquency Ratio (Managed Portfolio Contracts)
for the Accounting Period immediately preceding such date shall exceed the
percentage set forth for such Accounting Period in the table below; or
Accounting Period
Rolling Average 60+ Delinquency Ratio (Managed Portfolio Contracts)
January
4.75%
February
4.75%
March
4.75%
April
3.75%
May
3.75%
June
3.75%
July
4.75%
August
4.75%
September
4.75%
October
4.75%
November
4.75%
December
4.75%



(b)    the Rolling Average Charged-Off Losses Ratio (Managed Portfolio
Contracts) for the Accounting Period immediately preceding such date shall
exceed the percentage set forth for such Accounting Period in the table below;
or






--------------------------------------------------------------------------------




Accounting Period
Rolling Average Charged-Off Losses Ratio (Managed Portfolio Contracts)
January
2.84%
February
2.78%
March
2.59%
April
2.22%
May
2.00%
June
1.92%
July
2.12%
August
2.36%
September
2.60%
October
2.76%
November
2.81%
December
2.84%



(c)    the Rolling Average Charged-Off Losses Ratio (Pledged Contracts) for the
Accounting Period immediately preceding such date shall exceed the percentage
set forth for such Accounting Period in the table below.


Accounting Period
Rolling Average Charged-Off Losses Ratio (Pledged Contracts)
January
2.84%
February
2.78%
March
2.59%
April
2.22%
May
2.00%
June
1.92%
July
2.12%
August
2.36%
September
2.60%
October
2.76%
November
2.81%
December
2.84%



1.6 The definition of “Rolling Average Delinquency Ratio (Managed Portfolio
Contracts)” set forth in Section 1.01 of the Loan and Servicing Agreement is
hereby deleted in its entirety.
SECTION 2.Conditions to Effectiveness. This Amendment shall become effective as
of the date hereof upon receipt by the Program Agent of counterparts of this
Amendment executed by each of the parties hereto.
SECTION 3.Representations, Warranties and Confirmations. Each of the Servicer
and the Borrower hereby represents and warrants that:
3.1 It has the power and is duly authorized, including by all corporate or
limited liability company action on its part, to execute and deliver this
Amendment.
3.2 This Amendment has been duly and validly executed and delivered by such
party.
3.3 This Amendment and the Loan and Servicing Agreement as amended hereby,
constitute legal, valid and binding obligations of such parties and are
enforceable against such parties in




--------------------------------------------------------------------------------




accordance with their terms.
3.4 Immediately prior, and after giving all effect, to this Amendment, the
covenants, representations and warranties of each such party, respectively, set
forth in the Loan and Servicing Agreement and as amended hereby, are true and
correct in all material respects as of the date hereof (except to the extent
such representations or warranties relate solely to an earlier date and then as
of such date).
3.5 Immediately prior, and after giving all effect, to this Amendment, no event,
condition or circumstance has occurred and is continuing which constitutes an
Event of Termination, Servicer Default, Incipient Event of Termination or
Incipient Servicer Default.
SECTION 4.Entire Agreement. The parties hereto hereby agree that this Amendment
constitutes the entire agreement concerning the subject matter hereof and
supersedes any and all written and/or oral prior agreements, negotiations,
correspondence, understandings and communications.
SECTION 5.Effectiveness of Amendment. Except as expressly amended by the terms
of this Amendment, all terms and conditions of the Loan and Servicing Agreement
shall remain in full force and effect and are hereby ratified and confirmed.
This Amendment shall not operate as a consent, waiver, amendment or other
modification of any other term or condition set forth in the Loan and Servicing
Agreement or any right, power or remedy of any Program Agent under the Loan and
Servicing Agreement, except as expressly modified hereby. Upon the effectiveness
of this Amendment, each reference in the Loan and Servicing Agreement to “this
Agreement” or “this Loan and Servicing Agreement” or words of like import shall
mean and be references to the Loan and Servicing Agreement as amended hereby,
and each reference in any other Facility Document to the Loan and Servicing
Agreement or to any terms defined in the Loan and Servicing Agreement which are
modified hereby shall mean and be references to the Loan and Servicing Agreement
or to such terms as modified hereby.
SECTION 6.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 7.Binding Effect. This Amendment shall be binding upon and shall be
enforceable by parties hereto and their respective successors and permitted
assigns.
SECTION 8.Headings. The Section headings herein are for convenience only and
will not affect the construction hereof.
SECTION 9.Novation. This Amendment does not constitute a novation or termination
of the Loan and Servicing Agreement or any Facility Document and all obligations
thereunder are in all respects continuing with only the terms thereof being
modified as provided herein.
SECTION 10.Counterparts. This Amendment may be executed in any number of
counterparts, each of which so executed will be deemed to be an original, but
all such counterparts will together constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or by electronic mail in a “.pdf” file shall be effective as delivery
of a manually executed counterpart of this Amendment.
[SIGNATURE PAGE TO FOLLOW]




--------------------------------------------------------------------------------






Signature Page to Amendment No 1 to Loan and Servicing Agreement
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the date
first above written.
 
DT WAREHOUSE, LLC,
 
as Borrower
 
 
 
 
 
By:    /s/ Jon Ehlinger                                
 
Name: Jon Ehlinger
 
Title: Secretary
 
 
 
 
 
DT CREDIT COMPANY, LLC,
 
as Servicer
 
 
 
 
 
By:    /s/ Jon Ehlinger                                
 
Name: Jon Ehlinger
 
Title: Secretary





--------------------------------------------------------------------------------






 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Backup Servicer, Paying Agent and Securities Intermediary
 
 
 
 
 
By:  /s/ Jeanine C. Casey                                
 
Name: Jeanine C. Casey
 
Title: Vice President
 
 







--------------------------------------------------------------------------------




 
DEUTSCHE BANK AG, NEW YORK BRANCH
 
as a Managing Agent and as
 
Program Agent
 
 
 
 
 
By:  /s/ Katherine Bologna                  
 
Name: Katherine Bologna                 
 
Title: Vice President
 
 
 
By:    /s/ Ian Salters                                
 
Name: Ian Salters
 
Title: Director
 
 
 
 
 
Deutsche Bank Trust Company Americas,
 
as a Committed Lender
 
 
 
 
 
By:    /s/ Ian Salters                                
 
Name: Ian Salters
 
Title: Director
 






By:    /s/ Robert Sheldon                        
 
Name: Robert Sheldon
 
Title: Managing Director









